DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-17 and 19 are pending.
Claims 4, 18 and 20 are cancelled.
This office action is in response of the Applicant’s arguments and remarks filed 08/10/2022.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the objection of the drawings. Examiner respectfully disagrees. Examiner clarifies that figure 1A, 1B, 1C and figure 2 fail to have proper labels for all the rectangular boxes such as 124, 116, 184, 136, 116, 122A-D as required by 37 CFR 1.83(a), and as described in the specification. Therefore, Examiner states that any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In response to Applicant’s arguments that Roddy does not disclose the acknowledgement signal comprises instructions to establish at least one of an acoustic communication channel, an optical communication channel, and an electromagnetic communication channel. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Roddy clearly teaches the same concept as presented by the Applicant in his claims. As Roddy discloses the same invention and same concept, wherein Roddy discloses par[0114], [0119]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 technically transmitting an activation signal; and receiving the MEMS sensor data stored in the regional communication units 610 technically equivalent to receiving an acknowledgement signal from a sensor box of the plurality of sensor boxes through the wellbore casing before the acknowledgement signal is received by the downhole tool. Further, Roddy discloses one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore. Furthermore, Roddy discloses the interrogation/communication unit 2310 may further comprise an acoustic transceiver 2356, wherein the acoustic transceiver 2356 may comprise an acoustic receiver 2358, an acoustic transmitter 2360 and a microprocessor 2362. The microprocessor 2362 may be configured to receive MEMS sensor data from the interrogation unit 2350 and/or acoustic sensor data from the at least one acoustic sensor 2352 and convert the sensor data into a form that may be transmitted by the acoustic transmitter 2360, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals (par[0235], [0240], [0241]). Within the field of request and acknowledgment data communication, Deng introduces the feature of implementing commands/instructions in the content of acknowledgement signals, wherein In the step S09, the secondary eNB transmits an acknowledgement command to the primary eNB 102. The acknowledgement command includes configuration information required for the UE 101 to set up dual connectivity (e.g., configuration information of a small cell accessed by the UE 101, etc.) and an acknowledge message of the secondary eNB 103 for accepting setting up of dual connectivity (par[0057]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Deng, Roddy, and Nuryaningsih references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roddy discloses the same layout hardware communication structure as the invention of the Applicant using the acoustic communication as medium for downhole communication, wherein Roddy discloses in par[0114], [0119] the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 technically transmitting an activation signal; and receiving the MEMS sensor data stored in the regional communication units 610 technically equivalent to receiving an acknowledgement signal from a sensor box of the plurality of sensor boxes through the wellbore casing before the acknowledgement signal is received by the downhole tool. Further, Roddy discloses one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore. Furthermore, Roddy discloses the interrogation/communication unit 2310 may further comprise an acoustic transceiver 2356, wherein the acoustic transceiver 2356 may comprise an acoustic receiver 2358, an acoustic transmitter 2360 and a microprocessor 2362. The microprocessor 2362 may be configured to receive MEMS sensor data from the interrogation unit 2350 and/or acoustic sensor data from the at least one acoustic sensor 2352 and convert the sensor data into a form that may be transmitted by the acoustic transmitter 2360, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals (par[0235], [0240], [0241]). Within the field of request and acknowledgment data communication, Deng introduces the feature of implementing commands/instructions in the content of acknowledgements signals, wherein In the step S09, the secondary eNB transmits an acknowledgement command to the primary eNB 102. The acknowledgement command includes configuration information required for the UE 101 to set up dual connectivity (e.g., configuration information of a small cell accessed by the UE 101, etc.) and an acknowledge message of the secondary eNB 103 for accepting setting up of dual connectivity (par[0057]).
Therefore, Examiner maintains his rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1A, 1B, 1C and figure 2 fail to have proper labels for all the rectangular boxes such as 124, 116, 184, 136, 116, 122A-D as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy et al. (US2011/0192593A1) hereafter Roddy, in view of Nuryaningsih et al. (US2018/0058179A1) hereafter Nuryaningsih, and further in view of Deng et al. (US2017/0099693A1) hereafter Deng.
Regarding claim 1, Roddy discloses a downhole telemetry system comprising:
a plurality of sensor boxes (fig 8:610, par[0112]: The communication units 610 are technically equivalent to sensor boxes), each of the plurality of sensor boxes deployed along an exterior of a wellbore casing of a wellbore (fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by a cement mixture (par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) are positioned in the annulus being surrounded by the cement slurry, wherein the communication/data interrogation units may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20), each sensor box of the plurality of sensor boxes operable to:
obtain data indicative of at least one property of the wellbore (fig 8:52, par[0117]: The MEMS sensors 52 may sense at least one wellbore parameter and transmit data regarding the at least one wellbore parameter to the regional communication units 710b, either via neighboring MEMS sensors 52 as denoted by double arrow 734, or directly to the regional communication units 710 herein technically equivalent to The communication units 610 as denoted by single arrows 736); and
transmit sensor signals comprising data indicative of the at least one property of the wellbore (fig 8:424, par[0117]: The regional communication units 710b may communicate wirelessly with the primary or master communication unit 720b herein technically equivalent to The communication units 610, which may in turn communicate wirelessly with equipment located at the surface (or via telemetry such as casing signal telemetry) and/or other regional communication units 720a and/or other primary or master communication units 720a); and
a downhole tool (fig 8:620, par[0112]: The data interrogator 620 is technically equivalent to the downhole tool. the wellbore parameter sensing system 600 may further comprise a tool (e.g., a data interrogator 620 or other data collection and/or power-providing device) ) coupled to a conveyance and deployable inside the wellbore casing of the wellbore (fig 6:622, par[0112]: wherein the cable 622 is technically equivalent to the conveyance, and the downhole tool 620 is clearly shown that is deployable inside the wellbore casing of the wellbore), the downhole tool operable to:
directly transmit an activation signal through the wellbore casing to one or more sensor boxes of the plurality of sensor boxes to initiate communication with the one or more sensor boxes (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 technically transmitting an activation signal; and receiving the MEMS sensor data stored in the regional communication units 610. Fig 1:106, par[0042]: At block 106, a data interrogation tool (also referred to as a data interrogator tool, data interrogator, interrogator, interrogation/communication tool or unit, or the like) technically equivalent to the downhole tool 620 of figure 8 is positioned in an operable location to gather data from the sensors, for example lowered or otherwise placed within the wellbore proximate the sensors); 
receive an acknowledgement signal from a sensor box of the plurality of sensor boxes, wherein the acknowledgement signal traverses from the sensor box through the wellbore casing before the acknowledgement signal is received by the downhole tool (par[0114], [0119]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 technically transmitting an activation signal; and receiving the MEMS sensor data stored in the regional communication units 610 technically equivalent to receiving an acknowledgement signal from a sensor box of the plurality of sensor boxes through the wellbore casing before the acknowledgement signal is received by the downhole tool. The data interrogator 740 is suspended adjacent to the primary communication unit 720, interrogates the primary communication unit 720, receives MEMS sensor data collected by all of the regional communication units 710 technically equivalent to receiving an acknowledgement signal from a sensor box of the plurality of sensor boxes through the wellbore casing before the acknowledgement signal is received by the downhole tool; and transmits the MEMS sensor data to the processor 750 for processing. The data interrogator 740 may provide other functions, for example as described with reference to data interrogator 620 of FIG. 8. In various embodiments, the data interrogator 740 (and likewise the data interrogator 620) may communicate directly or indirectly with any one or more of the MEMS sensors (e.g., sensors 52), local or regional data interrogation/communication units (e.g., units 310, 510, 610, 710), primary or master communication units (e.g., units 720), or any combination thereof);
the acknowledgement signal to establish at least one of an acoustic communication channel, an optical communication channel, and an electromagnetic communication channel (par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals);
establish at least one of the acoustic communication channel, the optical communication channel, the electromagnetic communication channel through the wellbore casing and with the one or more sensor boxes (par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals);
directly receive the sensor box signals (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610),
wherein the sensor box signals are directly transmitted from the plurality of sensor boxes through the wellbore casing to the downhole tool after receipt of the activation signal (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610).
Roddy does not explicitly disclose the feature of utilize at least one of a frequency division multiple access protocol, and a code division multiple access protocol to establish direct communication with the one or more sensor boxes; and the acknowledgment signal comprises instructions to establish at least one of a communication channel.
Nuryaningsih discloses the feature to utilize at least one of a frequency division multiple access protocol, and a code division multiple access protocol to establish direct communication with the one or more sensor boxes (fig 3:242, par[0040]: Control unit 242 may also include wireless communications capability. Specifically, control unit 242 may also include a router configured to communicate with wireless networks including WLAN, GSM, CDMA, LTE, WiMAX, or any other wireless network. Additionally, control unit 242 may also be configured to send and receive acoustic signals generated by piezoelectric transducers.  Control unit 242 may further be configured to send and receive optical signals generated by fiber optic sensors. Control unit 242 may also be configured to send and receive electromagnetic telemetry signals between sensors, transmitters, and receivers. Control unit 242 may further be configured to send and receive Bluetooth signals. Finally, control unit 242 may be configured to wirelessly communicate with other well bore robots 204 within well bore 108).
	One of ordinary skill in the art would be aware of both the Roddy and the Nuryaningsih references since both pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the cdma feature as disclosed by Nuryaningsih to gain the functionality of providing a greatest spectrum efficiency, low power requirement, increase efficiency as well as signal quality, flexible allocation of resources, operate at a very low power level and no requirement for any synchronization.
	Roddy in view of Nuryaningsih does not explicitly disclose the downhole telemetry system wherein the acknowledgment signal comprises instructions to establish at least one of a communication channel.
	Deng discloses the downhole telemetry system wherein the acknowledgment signal comprises instructions to establish at least one of a communication channel (fig 1:S09, par[0057]: In the step S09, the secondary eNB transmits an acknowledgement command to the primary eNB 102. The acknowledgement command includes configuration information required for the UE 101 to set up dual connectivity (e.g., configuration information of a small cell accessed by the UE 101, etc.) and an acknowledge message of the secondary eNB 103 for accepting setting up of dual connectivity).
	One of ordinary skill in the art would be aware of the Roddy, Nuryaningsih and the Deng references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of an acknowledgement command as disclosed by Deng to gain the functionality of signify acknowledgment, or receipt of message, as part of a communications protocol in order to inform a sender of the receiver's state so that it can adjust its own state accordingly, and allowing the transmitter to avoid overflow or underrun at the receiver, and becoming aware of any missed frames.

Regarding claim 6, Roddy in view of Nuryaningsih and Deng discloses the discloses the downhole telemetry system of claim 1, wherein the sensor box signals comprise at least one of acoustic signals, electromagnetic signals, optical signals, and photonic signals (Roddy fig 15:1210, par[0136]: wherein the communication units 1210 are technically equivalent to the sensor boxes).

Regarding claim 9, Roddy in view of Nuryaningsih and Deng discloses the discloses the downhole telemetry system of claim 1, wherein each sensor box of the plurality of sensor boxes comprises at least one of a magnetic field sensor, a conductive sensor, an electromagnetic sensor, and an acoustic impedance sensor, each of the at least one of the magnetic field sensor, the conductive sensor, the electromagnetic sensor, and the acoustic impedance sensor being operable to detect a presence of the downhole tool (Roddy par[0243], [0244], [0245]: wherein the unit 2310 is technically equivalent to a sensor box that comprises acoustic sensors), and wherein each sensor box of the plurality of sensor boxes is further operable to transmit signals comprising data indicative of the at least one property of the wellbore upon detecting the presence of the downhole tool (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same).

Regarding claim 10, Roddy in view of Nuryaningsih and Deng discloses the discloses the downhole telemetry system of claim 1, wherein the conveyance comprises at least one of a wireline, an electronic line, an optical fiber, and a coiled tubing (Roddy fig 6:622, par[0112]: wherein the cable 622 is technically equivalent to the wireline), and wherein the downhole tool is further operable to transmit data indicative of the at least one property of the wellbore via the wireline to a surface based electronic device (Christiansen par[0046]: the communication software programming 506 configures the processor 502 to transmit the measurements 508 and other information to the surface facility 44 via the wireline transceiver 512 and the cable 42).

Regarding claim 11, Roddy in view of Nuryaningsih and Deng discloses the discloses the downhole telemetry system of claim 1, wherein the downhole tool comprises a machine readable medium operable to store data indicative of the at least one property of the wellbore (Roddy par[0142]: the various data interrogation/communication units otherwise shown or described herein may be used to detect the MEMS sensors, determine the velocities thereof and otherwise communicate, store, and/or transfer data (e.g., form various networks), and any suitable configuration or layout of data interrogation/communication units).

Regarding claim 12, Roddy in view of Nuryaningsih and Deng discloses the downhole telemetry system wherein the at least one property of the wellbore comprises a location of a top of a cement mixture deposited along an annulus between the casing and the wellbore (Roddy par[0039], [0052], [0168]: At block 1554, as the cement slurry is traveling through the wellbore, positions of the MEMS sensors in the wellbore are determined along a length of the wellbore, thereby providing a determination of a corresponding location (e.g., leading and/or trailing edge) of the cement slurry ).

Regarding claim 13, Roddy in view of Nuryaningsih and Deng discloses the downhole telemetry system further comprising a plurality of sensors deployed along the annulus (Roddy fig 8:52, par[0112], [0113]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both along the annulus), wherein each sensor of the plurality of sensors is operable to:
detect the at least one property of the wellbore (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same); and
transmit the at least one property of the wellbore to the one or more sensor boxes (Roddy par[0113], [0114]: each regional communication unit 610 may be configured to interrogate and/or receive data from, MEMS sensors 52 situated in the annulus 26, in the vicinity of the regional communication unit 610).

Regarding claim 14, Roddy in view of Nuryaningsih and Deng discloses the downhole telemetry system wherein the downhole tool is further operable to determine a presence of one or more leaks in the wellbore (Roddy par[0073], [0084], [0194]: detection of leaks).

2.	Claims 2-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy in view of Nuryaningsih and Deng, and further in view of Millot et al. (US2012/0250461) hereafter Millot.
Regarding claim 2, Roddy in view of Nuryaningsih and Deng discloses the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to:
detect downhole tool signals transmitted from the downhole tool (Roddy par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610).
Roddy in view of Nuryaningsih and Deng does not explicitly disclose determine if the downhole tool signals comprise the activation signal; and transmit an acknowledgement signal to the downhole tool upon determining that the downhole tool signals comprise the activation signal.
Millot discloses the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to:
determine if the downhole tool signals comprise the activation signal (Millot fig 4A, par[0059]: When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine.  If no acknowledgement is received from the receiver electronics 38 of the acoustic modem 25Mi+1 within a predetermined time interval, the transmitter electronics 36 of the acoustic modem 25M times out and switches to the next frequency F.sub.2. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission); and
transmit an acknowledgement signal to the downhole tool upon determining that the downhole tool signals comprise the activation signal (Millot fig 4A: Ack, par[0059], [0064]: Once an acknowledgement is received, a preferred combination of carrier frequency and bit rate is selected).
	One of ordinary skill in the art would be aware of the Roddy, Nuryaningsih, Deng and the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.

Regarding claim 3, Roddy in view of Nuryaningsih, Deng and Millot discloses the discloses the downhole telemetry system of claim 2, wherein the acknowledgement signal comprises instructions to establish at least one of the acoustic communication channel, the optical communication channel, and the electromagnetic communication channel with the one or more sensor boxes of the plurality of sensor boxes (Millot fig 4A-4B, par[0059], [0067], [0068]: This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission), and wherein the downhole tool is further operable to establish at least one of the acoustic communication channel, the optical communication channel, the electromagnetic communication channel with the one or more sensor boxes based on the instructions of the acknowledgement signal (Millot fig 4A-4B, par[0059], [0067], [0068]: This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission).

Regarding claim 5, Roddy in view of Nuryaningsih and Deng does not explicitly disclose the downhole telemetry system wherein each sensor box of the one or more sensor boxes is operable to transmit the sensor box signals comprising data indicative of the at least one property of the wellbore within a different frequency range.
Millot discloses the downhole telemetry system wherein each sensor box of the one or more sensor boxes is operable to transmit the sensor box signals comprising data indicative of the at least one property of the wellbore within a different frequency range (Millot fig 4A:F1-F3, par[0059]).
	One of ordinary skill in the art would be aware of the Roddy, Nuryaningsih, Deng and Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of different frequency range as disclosed by Millot to gain the functionality of providing efficient practical utilization of the fixed frequency spectrum and flexible allocation of resources using several transmitters that can send information simultaneously over a single communication channel by allowing several users to share a band of frequencies without undue interference between the users.

Regarding claim 7, Roddy in view of Nuryaningsih and Deng does not explicitly disclose the downhole telemetry wherein the activation signal is a signal transmitted within a first frequency range, and wherein each sensor box of the plurality of sensor boxes is further operable to: determine a frequency of downhole tool signals; and transmit the sensor box signals of the wellbore upon determining that the frequency of the downhole tool signals is within the first frequency range.
Millot discloses the discloses the downhole telemetry system wherein the activation signal is a signal transmitted within a first frequency range (Millot par[0058]: the present disclosure is based on a protocol in which the transmitter electronics 36 of one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 transmits a message (i.e., a control signal or data signal) belonging to a predetermined set S.sub.f of N frequencies (F.sub.1, F.sub.2, F.sub.3, F.sub.4, .  . . F.sub.n), and the receiver electronics 38 of another one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 synchronizes in parallel on the predetermined set S.sub.f of N frequencies until the communication succeeds), and wherein each sensor box of the plurality of sensor boxes is further operable to:
determine a frequency of the downhole tool signals (Millot par[0058]: the present disclosure is based on a protocol in which the transmitter electronics 36 of one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 transmits a message (i.e., a control signal or data signal) belonging to a predetermined set S.sub.f of N frequencies (F.sub.1, F.sub.2, F.sub.3, F.sub.4, .  . . F.sub.n), and the receiver electronics 38 of another one of the acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 synchronizes in parallel on the predetermined set S.sub.f of N frequencies until the communication succeeds); and
transmit the sensor box signals upon determining that the frequency of the downhole tool signals transmitted by the downhole tool is within the first frequency range (Millot par[0058]:The receiver electronics 38 of the acoustic modem 25Mi+1, for example, simultaneously tries to demodulate the incoming signals transmitted by the acoustic modem 25M on the predetermined frequencies S.sub.f.).
One of ordinary skill in the art would be aware of the Roddy, Nuryaningsih, Deng and the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.

3.	Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy in view of Millot and Nuryaningsih, and further in view of Deng.
Regarding claim 15, Roddy discloses a method to obtain data indicative of at least one wellbore property, the method comprising:
deploying a downhole tool to a first location inside a wellbore casing of a wellbore (fig 8:620, par[0112]: The data interrogator 620 is technically equivalent to the downhole tool. the wellbore parameter sensing system 600 may further comprise a tool (e.g., a data interrogator 620 or other data collection and/or power-providing device)) wherein the downhole tool is proximate a first sensor box of a plurality of sensor boxes (fig 8:610, par[0112]: The communication units 610 are technically equivalent to sensor boxes) deployed along an exterior of the wellbore casing (fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by the cement mixture (par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) are positioned in the annulus being surrounded by the cement slurry, wherein the communication/data interrogation units may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20);
transmitting an activation signal through the wellbore casing of the wellbore directly to the first sensor box to initiate acoustic communication with the first sensor box (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610);
detecting, through the wellbore casing of the wellbore, a first acknowledgement signal from the first sensor box of the plurality of sensor boxes (par[0114], [0119]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 technically transmitting an activation signal; and receiving the MEMS sensor data stored in the regional communication units 610 technically equivalent to receiving an acknowledgement signal from a sensor box of the plurality of sensor boxes through the wellbore casing before the acknowledgement signal is received by the downhole tool. The data interrogator 740 is suspended adjacent to the primary communication unit 720, interrogates the primary communication unit 720, receives MEMS sensor data collected by all of the regional communication units 710 technically equivalent to receiving an acknowledgement signal from a sensor box of the plurality of sensor boxes through the wellbore casing before the acknowledgement signal is received by the downhole tool; and transmits the MEMS sensor data to the processor 750 for processing. The data interrogator 740 may provide other functions, for example as described with reference to data interrogator 620 of FIG. 8. In various embodiments, the data interrogator 740 (and likewise the data interrogator 620) may communicate directly or indirectly with any one or more of the MEMS sensors (e.g., sensors 52), local or regional data interrogation/communication units (e.g., units 310, 510, 610, 710), primary or master communication units (e.g., units 720), or any combination thereof);
establishing a first acoustic communication channel with the first sensor box of the plurality of sensor boxes upon detecting the first acknowledgement signal (par[0235], [0240], [0241]), the acknowledgement signal to establish at least one of an acoustic communication channel , an optical communication channel, and an electromagnetic communication channel (par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals);
establishing at least one of the acoustic communication channel, the optical communication channel, the electromagnetic communication channel through the wellbore casing and with the first sensor box (par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals);
directly receiving from the first sensor box acoustic signals comprising data indicative of the at least one property of the wellbore (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same. par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore).
Roddy does not explicitly disclose a method to obtain data indicative of at least one wellbore property, the method comprising: periodically transmitting an activation signal through the wellbore casing of the wellbore directly to the first sensor box to initiate acoustic communication with the first sensor box; the acknowledgment signal comprises instructions to establish at least one of a communication channel; and directly receiving from the first sensor box acoustic signals via the first acoustic channel.
	Millot discloses the method to obtain data indicative of at least one wellbore property, the method comprising: 
periodically transmitting an activation signal directly to the first sensor box to initiate acoustic communication with the first sensor box (Millot fig 4A-4B, par[0059], [0067], [0068]: in FIG. 4A, the transmitter electronics 36 of the acoustic modem 25M, for example, initially transmits a signal at frequency F.sub.1. When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission); 
detecting, through the wellbore casing of the wellbore, a first acknowledgement signal from the first sensor box of the plurality of sensor boxes (fig 4A; par[0064], [0067], [0068]: Different combinations of carrier frequencies and bit rates are attempted by the transmitter electronics 36 until an acknowledgement is received during a time-out period. Once an acknowledgement is received, a preferred combination of carrier frequency and bit rate is selected);
establishing a first acoustic communication channel with the first sensor box of the plurality of sensor boxes upon detecting the first acknowledgement signal (Millot fig 4A, par[0059], par[0067], [0068]); and
directly receiving from the first sensor box acoustic signals via the first acoustic channel (fig 4A:F3, par[0059]: FIG. 4A, synchronization occurs at frequency F.sub.3.  It is contemplated that while one carrier frequency may be chosen for transmission from one of the acoustic modems 25M to another one of the acoustic modems 25Mi+1, a same or different second carrier frequency may be chosen for transmission from the acoustic modem 25Mi-1 to the acoustic modem 25M).
	One of ordinary skill in the art would be aware of the Roddy and the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages 
transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.
Roddy in view of Millot does not explicitly disclose the feature of utilize at least one of a frequency division multiple access protocol, and a code division multiple access protocol to establish direct communication with the one or more sensor boxes, wherein the acknowledgment signal comprises instructions to establish at least one of a communication channel.
Nuryaningsih discloses the feature to utilize at least one of a frequency division multiple access protocol, and a code division multiple access protocol to establish direct communication with the one or more sensor boxes (fig 3:242, par[0040]: Control unit 242 may also include wireless communications capability. Specifically, control unit 242 may also include a router configured to communicate with wireless networks including WLAN, GSM, CDMA, LTE, WiMAX, or any other wireless network. Additionally, control unit 242 may also be configured to send and receive acoustic signals generated by piezoelectric transducers.  Control unit 242 may further be configured to send and receive optical signals generated by fiber optic sensors. Control unit 242 may also be configured to send and receive electromagnetic telemetry signals between sensors, transmitters, and receivers. Control unit 242 may further be configured to send and receive Bluetooth signals. Finally, control unit 242 may be configured to wirelessly communicate with other well bore robots 204 within well bore 108).
	One of ordinary skill in the art would be aware of the Roddy, Millot and the Nuryaningsih references since both pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the cdma feature as disclosed by Nuryaningsih to gain the functionality of providing a greatest spectrum efficiency, low power requirement, increase efficiency as well as signal quality, flexible allocation of resources, operate at a very low power level and no requirement for any synchronization.
	Roddy in view of Millot and Nuryaningsih does not explicitly disclose the downhole telemetry system wherein the acknowledgment signal comprises instructions to establish at least one of a communication channel.
	Deng discloses the downhole telemetry system wherein the acknowledgment signal comprises instructions to establish at least one of a communication channel (fig 1:S09, par[0057]: In the step S09, the secondary eNB transmits an acknowledgement command to the primary eNB 102. The acknowledgement command includes configuration information required for the UE 101 to set up dual connectivity (e.g., configuration information of a small cell accessed by the UE 101, etc.) and an acknowledge message of the secondary eNB 103 for accepting setting up of dual connectivity).
	One of ordinary skill in the art would be aware of the Roddy, Millot, Nuryaningsih and the Deng references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of an acknowledgement command as disclosed by Deng to gain the functionality of signify acknowledgment, or receipt of message, as part of a communications protocol in order to inform a sender of the receiver's state so that it can adjust its own state accordingly, and allowing the transmitter to avoid overflow or underrun at the receiver, and becoming aware of any missed frames.

Regarding claim 16, Roddy in view of Millot, Nuryaningsih and Deng discloses the method of claim 15, further comprising: deploying a downhole tool to a second location proximate a second sensor box of the plurality of sensor boxes deployed along the exterior of the wellbore casing of the wellbore (Roddy fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by a cement mixture (Roddy par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20);
periodically transmitting an activation signal to the second sensor box to initiate acoustic communication with the second sensor box (Millot fig 4A-4B, par[0059], [0067], [0068]: in FIG. 4A, the transmitter electronics 36 of the acoustic modem 25M, for example, initially transmits a signal at frequency F.sub.1. When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission);
detecting a second acknowledgement signal from the second sensor box of the plurality of sensor boxes (Millot par[0068]: wherein the process of synchronization is periodic and the acknowledgment signals are generated for every period attempt of communication);
establishing a second acoustic communication channel with the second sensor box of the plurality of sensor boxes upon detecting the second acknowledgement signal (Millot par[0068], [0089]: the acoustic signal used for the acknowledgement(s) may be transmitted using the same carrier frequency and/or bit rate as that of the training message(s). In this instance, after a carrier frequency and/or bit rate have been selected, the pair of acoustic modems 25Mi-2, 25Mi-1, 25M or 25Mi+1 may store the values for the selected bit rate and/or carrier frequency for communicating with each other.  Thus, for future transmissions, in this embodiment data will be transmitted between a particular pair of the acoustic modems 25Mi-2, 25Mi-1, 25M and 25Mi+1 using the selected bit rate and carrier frequency); and
receiving acoustic signals comprising data indicative of the at least one property of the wellbore (Millot fig 4:406, par[0038]: The temperature and pressure transducers 410, 412 may be disposed to measure borehole temperature and pressure. The acceleration transducer 408 may be arranged to detect acceleration of the drill string component to which the tag 26 is affixed) via the second acoustic communication channel (Millot fig 4A:F3, par[0059]: FIG. 4A, synchronization occurs at frequency F.sub.3.  It is contemplated that while one carrier frequency may be chosen for transmission from one of the acoustic modems 25M to another one of the acoustic modems 25Mi+1, a same or different second carrier frequency may be chosen for transmission from the acoustic modem 25Mi-1 to the acoustic modem 25M).

Regarding claim 17, Roddy in view of Millot, Nuryaningsih and Deng discloses the method of claim 16, further comprising transmitting the acoustic signals comprising data indicative of the at least one property of the wellbore to a surface based electronic device (Millot par[0046], [0052]: The acoustic modem 25Mi+1, operates to allow electrical signals from the downhole equipment 20 to be converted into acoustic signals for transmission to the surface via the tubing 14).

Regarding claim 19, Roddy discloses a non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising:
transmitting activation signals through a wellbore casing of a wellbore to a plurality of sensor boxes that are deployed along an exterior of the wellbore casing to initiate acoustic communication with the plurality of sensor boxes (fig 8:20, par[0112]: The regional communication units 610 may be situated in an interior of the casing 20, on an exterior of the casing 20, or both), the plurality of sensor boxes being surrounded by a cement mixture (par[0124]: the local, regional, and/or primary/master communication/data interrogation units (e.g., units 310, 510, 610, 620, 710, 740, and/or 810) are positioned in the annulus being surrounded by the cement slurry, wherein the communication/data interrogation units may communicate with one another and/or equipment located at the surface via signals passed using a network formed by the MEMS sensors (e.g., a daisy-chain network) distributed along the wellbore, for example in the annular space 26 (e.g., in a cement) and/or in a wellbore servicing fluid inside casing 20);
detecting through the wellbore casing of the wellbore, acknowledgement signals from one or more of the plurality of sensor boxes (fig 4A; par[0064], [0067], [0068]: Different combinations of carrier frequencies and bit rates are attempted by the transmitter electronics 36 until an acknowledgement is received during a time-out period. Once an acknowledgement is received, a preferred combination of carrier frequency and bit rate is selected);
establish an acoustic communication channel through the wellbore casing and directly with the one or more of the plurality of sensor boxes (par[0114]: the data interrogator 620 may be lowered into the wellbore 18 for the purpose of interrogating regional communication units 610 and receiving the MEMS sensor data stored in the regional communication units 610), wherein an acknowledgement signal of the acknowledgement signals to establish at least one of an acoustic communication channel, an optical communication channel, and an electromagnetic communication channel (par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals);
establish at least one of the acoustic communication channel, the optical communication channel, the electromagnetic communication channel through the wellbore casing and with the first sensor box (par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals);
directly receiving from the one or more of the plurality of sensor boxes signals acoustic signals comprising data indicative of the at least one property of the wellbore (Roddy par[0052]: wherein the sensor boxes receive collected data from the MEMS that provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time such that the effectiveness of such service may be monitored and/or adjusted during performance of the service to improve the result of same. par[0235], [0240], [0241]: one or more acoustic sensors may be used in combination with MEMS sensors and/or data interrogation units placed in the wellbore. For example, one or more acoustic sensors may be incorporated into data interrogation and communication units for MEMS sensors, in order to measure further wellbore parameters and/or provide further options for transmitting sensor data from an interior of a wellbore to an exterior of the wellbore, technically equivalent the communication system is based and established on an acoustic channel that is used for activation and acknowledgment signals); and
storing data indicative of the at least one property of the wellbore in a storage component (Roddy par[0142]: the various data interrogation/communication units otherwise shown or described herein may be used to detect the MEMS sensors, determine the velocities thereof and otherwise communicate, store, and/or transfer data (e.g., form various networks), and any suitable configuration or layout of data interrogation/communication units).
Roddy does not explicitly disclose the features of: periodically transmitting activations signals to a plurality of sensor boxes to initiate acoustic communication with the plurality of sensor boxes; utilizing at least one of a frequency division multiple access protocol, and a code division multiple access protocol to establish an acoustic communication channel through the wellbore casing and directly with the one or more of the plurality of sensor boxes, wherein the acknowledgment signal comprises instructions to establish at least one of a communication channel.
Millot discloses the non-transitory machine-readable medium comprising: 
periodically transmitting activations signals to a plurality of sensor boxes to initiate acoustic communication with the plurality of sensor boxes (Millot fig 4A-4B, par[0059], [0067], [0068]: in FIG. 4A, the transmitter electronics 36 of the acoustic modem 25M, for example, initially transmits a signal at frequency F.sub.1. When starting to transmit at a given frequency, the transmitter electronics 36 of the acoustic modem 25M starts a timing routine. This process is preferably repeated until an acknowledgement signal is received from the receiver electronics 38 of the acoustic modem 25Mi+1 on the same frequency, at which time the transmitter electronics 36 of the acoustic modem 25M begins data transmission);
establishing an acoustic communication channel through the wellbore casing and directly with the one or more of the plurality of sensor boxes (Millot fig 4A, par[0059], par[0067], [0068]);
directly receiving from the one or more of the plurality of sensor boxes acoustic signals comprising data indicative of the at least one property of the wellbore (fig 4A:F3, par[0059]: FIG. 4A, synchronization occurs at frequency F.sub.3.  It is contemplated that while one carrier frequency may be chosen for transmission from one of the acoustic modems 25M to another one of the acoustic modems 25Mi+1, a same or different second carrier frequency may be chosen for transmission from the acoustic modem 25Mi-1 to the acoustic modem 25M).
	One of ordinary skill in the art would be aware of the Roddy the Millot references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of acoustic medium as disclosed by Millot to gain the functionality of providing acoustic communication that facilitates automatic synchronization of carrier frequency and/or bit rate of acoustic messages transmitted along at least a portion of a tubing section in a borehole for more reliable data transmission, and a need for enhancing the selection of an appropriate carrier frequency for the acoustic transmissions.
Roddy in view of Millot does not explicitly disclose the feature of utilizing at least one of a frequency division multiple access protocol, and a code division multiple access protocol to establish an acoustic communication channel through the wellbore casing and directly with the one or more of the plurality of sensor boxes, wherein the acknowledgment signal comprises instructions to establish at least one of a communication channel.
Nuryaningsih discloses the feature to utilizing at least one of a frequency division multiple access protocol, and a code division multiple access protocol to establish an acoustic communication channel through the wellbore casing and directly with the one or more of the plurality of sensor boxes (fig 3:242, par[0040]: Control unit 242 may also include wireless communications capability. Specifically, control unit 242 may also include a router configured to communicate with wireless networks including WLAN, GSM, CDMA, LTE, WiMAX, or any other wireless network. Additionally, control unit 242 may also be configured to send and receive acoustic signals generated by piezoelectric transducers.  Control unit 242 may further be configured to send and receive optical signals generated by fiber optic sensors. Control unit 242 may also be configured to send and receive electromagnetic telemetry signals between sensors, transmitters, and receivers. Control unit 242 may further be configured to send and receive Bluetooth signals. Finally, control unit 242 may be configured to wirelessly communicate with other well bore robots 204 within well bore 108).
	One of ordinary skill in the art would be aware of the Roddy, Millot and the Nuryaningsih references since both pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the cdma feature as disclosed by Nuryaningsih to gain the functionality of providing a greatest spectrum efficiency, low power requirement, increase efficiency as well as signal quality, flexible allocation of resources, operate at a very low power level and no requirement for any synchronization.
	Roddy in view of Millot and Nuryaningsih does not explicitly disclose the acknowledgment signal comprises instructions to establish at least one of a communication channel.
	Deng discloses the acknowledgment signal comprises instructions to establish at least one of a communication channel (fig 1:S09, par[0057]: In the step S09, the secondary eNB transmits an acknowledgement command to the primary eNB 102. The acknowledgement command includes configuration information required for the UE 101 to set up dual connectivity (e.g., configuration information of a small cell accessed by the UE 101, etc.) and an acknowledge message of the secondary eNB 103 for accepting setting up of dual connectivity).
	One of ordinary skill in the art would be aware of the Roddy, Millot, Nuryaningsih and the Deng references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of an acknowledgement command as disclosed by Deng to gain the functionality of signify acknowledgment, or receipt of message, as part of a communications protocol in order to inform a sender of the receiver's state so that it can adjust its own state accordingly, and allowing the transmitter to avoid overflow or underrun at the receiver, and becoming aware of any missed frames.

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy in view of Nuryaningsih and Deng, and further in view of Lebreton et al. (3622969) hereafter Lebreton.
	Regarding claim 8, Roddy in view of Nuryaningsih and Deng does not explicitly disclose the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to: determine a signal intensity of the downhole tool signals; and transmit the sensor box signals upon determining that the signal intensity of the signals transmitted by the downhole tool is greater than a first threshold value.
	Lebreton discloses disclose the downhole telemetry system wherein each sensor box of the plurality of sensor boxes is further operable to: determine a signal intensity of the downhole tool signals (col 9 ln 4-7, col 9 ln 41-47: The wave train signals are technically equivalent to the sensor signals); and transmit the sensor box signals upon determining that the signal intensity of the signals transmitted by the downhole tool is greater than a first threshold value (col 9 ln 4-7, col 9 ln 41-47).
One of ordinary skill in the art would be aware of the Roddy, Nuryaningsih, Deng and Lebreton references since all pertain to the field of downhole network sensing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole telemetry system of Roddy to implement the feature of intensity as disclosed by Lebreton to gain the functionality of determining a log of permeability of a section of ground traversed by a borehole, by analysis of acoustic signals which have traveled through the different geological strata of this section of ground.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685